DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on February 8, 2022 have been entered. Applicant amended claims 1, 8, and 15. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments February 8, 2022 with respect to the Non-Final Office Action dated November 22, 2021, have been fully considered. 
Applicant' s arguments with respect to 35 U.S.C. 112(b) rejections to independent claims 1, 8, and 15 have been considered but are moot because applicant amended the independent claims by removing the limitations of concern. Accordingly, previous 35 U.S.C. 112(b) rejections to claims 1-20 are withdrawn.
 Applicant arguments with respect to 35 U.S.C. 103 rejection to claim 1 are not persuasive.  
Applicant, in first paragraph at page 12 of applicant’s remark, argued “Applicant respectfully submits that neither the cited section, nor any other section of DAS, discloses or suggests, for example, "a second type of network infrastructure in which a second DU is co-located with and not connected via the fronthaul transport domain to the RU at the cell site," as recited in amended independent claim 1.” 
In response, Page 2, first Col., second paragraph, lines 1-2, of Das teaches BBU (DU) and RRH (RU) can be co-located at cell site as stated “Traditional RAN consists of Remote Radio Head (RRH) and 
Applicant, in second paragraph at page 12, argued “DAS at page 2, 1st col., 3rd para., lines 1-2 states that "[t]raditional RAN consists of Remote Radio Head (RRH) and Baseband Unit (BBU) colocated at the cell site." Applicant respectfully submits that nowhere does DAS disclose or suggest that its RRH and BBU are not connected via the fronthaul transport domain at the cell site, as would be required of DAS based on amended independent claim 1. Instead, DAS depicts a gNodeB consisting of an RU connected by a fronthaul F2 to a DU, which in turn connects to a CU via a fronthaul F1 (DAS, Figs. 2 and 3). DAS at page 2, 2nd col., lines 4-7 states that its RUs, DUs, and CUs are deployed at locations such as cell sites, rooftops, and street cabinets. In this regard, DAS fails to disclose or suggest the claimed first DU located in a far edge network site or the claimed second DU.”.
In response, see the response above. Page 2, first Col., third paragraph and Fig. 2 of Das teach a 5G RAN infrastructure including a Distribution Unit (DU) located at edge network and a Radio Unit (RU) located in a cell site. Page 2, first Col., fourth paragraph teaches DU and RU are connected via Fronthaul transport as stated “Fronthaul(F2) - Interface between RU and DU”). Hence Das teaches both configurations: DU and RU are co-located, DU and RU are separated but connected via a fronthaul network.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a second DU is co-located with and not connected via the fronthaul transport domain to the RU at the cell site”. Examiner could find any disclosure regarding “not connected via the fronthaul transport domain”. 
Independent claims 8 and 15 recite similar limitations and exhibit same deficiency.
Dependent claims 2-7, 9-14, and 16-20 inherit same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula et al. (US PGPUB No. 20200366612), hereinafter, Kommula, in view of Das et al. (An NPL Publication with title “Key Enablers to Deliver Latency-as-a-Service in 5G Networks”), hereinafter, Das, and further in view of Kakadia et al. (US PGPUB No. 20150281004), hereinafter, Kakadia.
Regarding claim 1:
	Kommula teaches:
	A method comprising: 
receiving network performance indicator data associated with a network slice connected to a user equipment (UE) device via a first type of network infrastructure [[including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) of the RAN located at a cell site]] (paragraph 0034, lines 1-6,   teaches receiving performance data of a  slice (network slice) as stated “At stage 105, the monitoring module can receive slice-specific telematics data from multiple physical switches. The telematics data can be any performance data relating to slices that are routed to the switches”. Fig. 6 shows user device 602 (UE) that connect to the slice as stated in paragraph 0102, lines 1-10);
 determining, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice [[will not be maintained for a duration of a network session]] (paragraph 0035, lines 1-2, states “At stage 110, the monitoring module can determine if performance fails to meet an SLA requirement for a slice”); 
identifying ,responsive to a determination that the one or more SLAs will not be maintained for a duration of the network session, a second type of network infrastructure [[in which a second DU is co-located with and not connected via the fronthaul transport domain to the RU at the cell site,]] based on service requirements for the network slice, wherein the service requirements include the one or more (paragraph 0038, lines 1-10, teaches selecting an alternate slice path capable of supporting the SLA after determining current slice fails to meet the SLA as stated “As a result, at stage 115, the monitoring module can select an alternate slice path for the slice. The alternate slice path can include a new path through the physical layer, such as a new switch that is not part of the existing slice path. The monitoring module can select the alternate slice path based on the network connectivity graph. This graph can include telematics data for other switches, indicating more favorable performance in relation to the SLA requirements that the slice does not currently meet”); 
accessing a network function virtualization infrastructure (NFVI) database to determine a supportability for the instantiation of the second type of network infrastructure (Fig. 6 shows NFVI 642. Paragraph 0100, lines 1-3, states “Each cloud 620, 640 can have physical and virtual infrastructure for network function virtualization ("NFV") 642”. Paragraph 0105 states “Each slice 672, 678 can be defined by a slice record that indicates VNF requirements for that slice.”); and 
instructing an orchestrator to deploy the second type of network infrastructure (paragraph 0039, lines 1-9, teaches implementing the alternate slice path states “At stage 120, the monitoring module can implement the alternate slice path. This can include sending a message to the first switch to update slice path information at the first switch. Whereas the original slice path information could indicate a second switch for the next hop of the slice, the updated slice path information can indicate the third switch as the next hop. Additionally, the monitoring module or some other orchestration process can instantiate one or more VNFs at the third switch if needed.”).
Kommula does not teach:
[[a first type of network infrastructure]] including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) of the RAN located at a cell site;

In the same field of endeavor, Das teaches:
a first type of network infrastructure including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) of the RAN located at a cell site (Page 2, first Col., third paragraph and Fig. 2 teach a 5G RAN infrastructure including a Distribution Unit (DU) located at edge network and a Radio Unit (RU) located in a cell site. Page 2, first Col., fourth paragraph teaches DU and RU are connected via Fronthaul transport as stated “Fronthaul(F2) - Interface between RU and DU”);
a second type of network infrastructure in which a second DU is co-located with and not connected via the fronthaul transport domain to the RU at the cell site (Page 2, first Col., second paragraph, lines 1-2, teaches BBU (DU) and RRH (RU) can be co-located at cell site as stated “Traditional RAN consists of Remote Radio Head (RRH) and Baseband Unit (BBU) colocated at the cell site”. Since both are co-located, there is no need of fronthaul transport network to connect each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula to incorporate the teaching of Das about different 5G RAN infrastructure split configuration. One would be motivated to do so to meet the mobile traffic requirement dynamically (see at least Page 2, second Col., second and third paragraphs).  
Kommula and Das yet fail to disclose [[determining, based on the network performance indicator data that one or more service level agreements (SLAs) for the network slice]] will not be maintained for a duration of a network session.
-In the same field of endeavor, Kakadia teaches determining, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice will not be maintained for a duration of a network session (paragraph 0054, lines 1-6, taches predicting SLA violation “Process 900 may also include forecasting a potential SLA violation (block 915). For example, as described above with respect to network configuration engine 420, NMS 355 may compare the received KPI information to the SLA specification information to determine whether one or more SLAs may potentially be violated.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das, to incorporate the teaching of Kakadia for predicting likely failure to maintain SLA of network slice. One would be motivated to do so to preemptively taking corrective action (see at least paragraph 0055, lines 12-17 of Kakadia).  
	As to claim 7, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
	Kommula further teaches further comprising: deploying the second type of network infrastructure (see at least paragraph 0039).
	Regarding claim 8:
	Claim 8 is directed towards a device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
	As to claim 14, the rejection of claim 8 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 8 as shown above.
	Kommula further teaches wherein the orchestrator comprises a network function virtualization orchestrator (see at least paragraph 0104).
	Regarding claim 15:
	Claim 15 is directed towards a non-transitory computer-readable medium for storing instructions which, when executed by a processor associated with a network device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of Das, further in view of Kakadia, and further in view of Vrzic (US PGPUB No. 20170141973), hereinafter, Vrzic.
As to claim 2, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
Kommula, Das, and Kakadia yet fail to teach wherein the first type of network infrastructure comprises an enhanced mobile broadband (eMBB) infrastructure and the second type of network infrastructure comprises a low latency communication (LLC) infrastructure, or wherein the first type of network infrastructure comprises an LLC infrastructure and the second type of network infrastructure comprises an ultra-reliable LLC (URLLC) infrastructure.
Vrzic teaches wherein the first type of network infrastructure comprises an enhanced mobile broadband (eMBB) infrastructure and the second type of network infrastructure comprises a low latency communication (LLC) infrastructure, or wherein the first type of network infrastructure comprises an LLC infrastructure and the second type of network infrastructure comprises an ultra-reliable LLC (URLLC) infrastructure (see at least paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Vrzic to include enhanced mobile broadband (eMBB) and low latency service. One would be motivated to do so to support various applications with varying network requirements (paragraph 0041 of Vrzic).
Claim 9 is directed towards a device performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 16.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of DAS, further in view of Kakadia, and further in view of Senrath et al. (US PGPUB No. 20180316564), hereinafter, Senrath.	
As to claim 3, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
Kommula, Das, and Kakadia yet fail to teach further comprising: identifying a set of available network infrastructures that include the second type of network infrastructure and ordering the set of available network infrastructures based on a deployment preference (see at least paragraph 0038).
Senrath teaches further comprising: identifying a set of available network infrastructures that include the second type of network infrastructure and ordering the set of available network infrastructures based on a deployment preference (Fig. 8 and paragraph 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Senrath about getting a network slice with network topology preference. One would be motivated to do that to meet the customer need (see paragraph 0108).
Claim 10 is directed towards a device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a non-transitory computer-readable medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of Das, further in view of Kakadia, further in view of Senrath, and further in view of Ore et al. (US PGPUB No. 20180091417), hereinafter, Ore.
As to claim 4, the rejection of claims 1 and 3 are incorporate. Kommula, in view of Das, Kakadia, and Senrath, teaches all the limitations of claims 1 and 3 as shown above.

Ore teaches wherein the deployment preference comprises a logical path distance, and the logical path distance is proportional to latency and inversely proportional to at least one of bandwidth or reliability (see at least paragraph 0173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Ore to evaluate the viability of a network segment based on the path distance. One would be motivated to do choose appropriate path based on the latency and bandwidth requirement (paragraph 0173 of Ore).
Claim 11 is directed towards a device performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a non-transitory computer-readable medium performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view Das, further in view of Kakadia, and further in view of Li et al. (US PGPUB No. 20200313969), hereinafter, Li.
As to claim 5, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
Kommula, Das, and Kakadia yet fail to teach further comprising: instructing a network function management function (NFMF) to configure instantiated network function instances for the second type of network infrastructure (Paragraph 0104 teaches Orchestrator manages VNFs. Kommula does not mention NFMF).
(see at least paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Li to include a network function management function (NFMF). One would be motivated include a NSMF to manage network functions (paragraph 0071 of Li).
Claim 12 is directed towards a device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a non-transitory computer-readable medium performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of Das, further in view of Kakadia, further in view of Tang et al. (US PGPUB No. 20190123963), hereinafter, Tang.
As to claim 6, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
	Kommula, Das, and Kakadia yet fail to teach further comprising: instructing the orchestrator to delete the first type of network infrastructure.
	Tang teaches teach further comprising: instructing the orchestrator to delete the first type of network infrastructure (see at least paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Tang to delete network slice instances. One would be motivated delete network slice instance to free up the resources (paragraph 0062 of Tang).
Claim 13 is directed towards a device performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a non-transitory computer-readable medium performing the method of claim 6. Accordingly, it is rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	February 17, 2022
	
/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457